Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Appeal and errob, § 309*—when appeal lies from order dissolving temporary injunction. An appeal lies from an order dissolving a temporary injunction, where the only relief prayed for in the bill is to enjoin proceedings under an execution and the order dissolving the injunction is for want of equity appearing on the face of the bill. 2. Injunction—when hill to stay proceedings at law dismissed as without equity. A bill setting forth that complainant, after praying appeal to the Appellate Court and filing appeal bond and bill of exceptions in a certain action at law in which judgment had been entered against complainant, had made settlement in full for the judgment with the judgment creditor and had so notified the latter’s attorney in the action; that the latter had refused to accept a certain tender as his fees in the action, and demanded a larger sum based on a notice of attorney’s lien which had been served upon complainant prior to • complainant’s settlement with the judgment creditor; that the attorney, knowing of the settlement, filed a short record in the Appellate Court, and, after notice to complainant, procured from the Appellate Court a dismissal of complainant’s appeal and assessment of damages against compláinant on which judgment of the Appellate Court execution issued and was served on complainant, and that the Appellate Court had refused to grant complainant relief; that the judgment creditor was insolvent, and that irreparable injury would be done complainant if the execution should be levied and complainant’s property sold thereunder, held to have been properly dismissed for want of equity on dissolution of a temporary injunction granted thereon. _I__